DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/05/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 3-10 and 20-28 are examined on the merits in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloos (6,132,858).

Regarding claim 20, Kloos discloses a polymeric dope solution consisting cellulose diacetate (i.e. degree of substitution of 2), acetone (solvent) and propylene glycol (processing aid), wherein cellulose diacetate is present is 9.6 wt% (see col. 6-7, lines 66-2 and col. 4, lines 16-36). That is, solid content is 9.6 wt%. The polymeric dope solution has a viscosity of 1050 centipoise (see col. 7, lines 11-12). The polymeric dope solution do not contain plasticizer. The polymeric dope preferably comprises non-solvents and other additives (see col. 4, lines 4-7). Therefore, non-solvents and other additives are optional. The non-solvents are capable of causing the polymer in the polymeric dope solution to aggregate, i.e. non-solvent is processing aid (see col. 4, lines 57-58). The non-solvent can be propylene glycol (see col. 4, lines 63-64). That is, propylene glycol is processing aid. The other additives can include additives that provided gloss, i.e. gloss enhancer (see col. 4, lines 51-53). The polymeric dope solution is coated on a paper web (see col. 7, lines 13-15). That is, the polymeric dope solution consisting cellulose diacetate, acetone and propylene glycol is a cellulose acetate coating formulation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2015039870 A cited in IDS) in view of Oya (US 2005/0045064 A1) or Gruber et al. (5,849,374), as evidenced by Cleveland et al. (US 2007/0184220 A1 cited in IDS). It is noted that the disclosures of Yoshida et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1 and 4-6, Yoshida et al. disclose a composite film (coated substrate) comprising layer A (a substrate) and layer B (coating layer) (see Abstract). The layer A is composed of a thermoplastic biopolymer, i.e. the substrate comprises plastic and biodegradable (see Abstract and page 2, paragraph 2). The layer A can be made of polylactic acid (see page 2, paragraph 4). As evidenced by Cleveland et al., polylactic acid is compostable material (see paragraph 0011). Accordingly, layer A (i.e. substrate) is compostable. The layer B is composed of a water-soluble polymer such as cellulose acetate (see page 3, paragraph 2). The layer B can be outermost layer (see page 4, paragraph 2). The surface of the composite film may be either layer A or layer B (see page 4, paragraph 3). Therefore, the layer B (coating layer) is the outermost layer of composite film (coated substrate). Yoshida et al. do not disclose plasticizer in layer B, i.e. the cellulose acetate film contains no plasticizer (see page 3, paragraph 2).
Yoshida et al. disclose the total thickness of the composite film (coated substrate) is 3 microns or more (see page 3, paragraph 6). The thickness of layer A (substrate) is 5 to 100 nm, i.e. 0.005 to 0.1 microns (see page 3, paragraph 5). Accordingly, the thickness of layer B (coating) is 2.995 microns or more (2.995 = 3 – 0.005) or the thickness of layer B (coating) is 2.9 microns or more (2.9 = 3 - 0.1).
Yoshida et al. do not disclose the coating layer (layer B) having a glass transition temperature (Tg) of at least 140 C.
Oya discloses a cellulose acylate film having low moisture permeability (see paragraph 0016). The cellulose acylate film comprises cellulose acylate and optionally additives (see paragraphs 0065-0066). That is, cellulose acylate film can only comprise cellulose acylate. The cellulose acylate can be cellulose acetate hexylcarbamate having glass transition temperature (Tg) of 183 C (see Table 2). Given that the cellulose acylate film comprises only cellulose acylate, the cellulose acylate film has glass transition temperature (Tg) of 183 C.
In light of motivation for using cellulose acetate hexylcarbamate having a glass transition temperature of 183 C disclosed by Oya as described above, it therefore would have been obvious to one of ordinary skill in the art to use cellulose acetate hexylcarbamate of Oya as the cellulose acetate in Yoshida et al. in order to provide low moisture permeability, and thereby arrive at the claimed invention.
Accordingly, Yoshida et al. in view of Oya disclose the coating layer as presently claimed. Given that Yoshida et al. in view of Oya disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Yoshida et al. in view of Oya is biodegradable.
Alternatively, Gruber et al. disclose a compostable multilayer structure comprising a first block reducing layer, a core layer comprising lactic acid-residue containing polymer and a second block reducing layer (see Abstract). The block reducing layer comprises a high glass temperature polymeric additive having Tg greater than 50 C for reducing blocking, wherein the high glass temperature polymeric additive can be cellulose acetate (see col. 15, lines 11-23). The high Tg polymeric additives are biodegradable (see col. 15, lines 17-19). The reduction of blocking provide increased flexibility, tear resistance and puncture resistance (see col. 2, lines 17-25).
In light of motivation for using high glass temperature polymeric additive such as cellulose acetate having a glass transition temperature of greater than 50 C disclosed by Gruber et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use high glass temperature polymeric additive such as cellulose acetate having a glass transition temperature of greater than 50 C of Gruber et al. as the cellulose acetate in Yoshida et al. in order to reduce blocking and provide increased flexibility, tear resistance and puncture resistance, and thereby arrive at the claimed invention.
Accordingly, Yoshida et al. in view of Gruber et al. disclose the coating layer as presently claimed. Given that Yoshida et al. in view of Gruber et al. disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Yoshida et al. in view of Gruber et al. is biodegradable.

Regarding claims 3, 7 and 8, Yoshida et al. in view of Oya or Gruber et al. disclose the coated substrate as set forth above. The coating layer (layer B) of Yoshida et al. in view of Oya or Gruber et al. is identical to that presently claimed. Therefore, it is inherent or obvious that the coating layer of Yoshida et al. in view of Oya or Gruber et al. has presently claimed properties.

Regarding claim 9, Yoshida et al. disclose the composite film (coated substrate) comprising layers A/B/A/B, wherein layer A is substrate and B is coating layer (see page 4, paragraph 2). Accordingly, layer B (coating layer) is on a top and a bottom of surface of layer A (substrate).

Claims 1, 3-10 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2012/0305015 A1) in view of Yao et al. (US 2009/0261001) and Oya (US 2005/0045064 A1) or Gruber et al. (5,849,374).

Regarding claims 1, 3-10 and 21-28, Sebastian et al. disclose a biodegradable paper substrate coated with cellulose acetate, i.e. a coated substrate (see Abstract). That is, a coating layer of cellulose acetate is the outermost layer. The biodegradable paper can be coated with cellulose acetate and/or plasticized cellulose acetate, i.e. plasticized cellulose acetate is optional (see Abstract). Accordingly, the cellulose acetate film contains no plasticizer. Further, coating layer comprising cellulose acetate dispersion can be applied to both front surface and back surface of a sheet of paper (see paragraph 0028). That is, the substrate is coated with the coating layer on a top and bottom surface of the substrate. The biodegradable paper substrate coated with cellulose acetate is configured to be biodegradable in a variety of environment including industrial composting (see paragraph 0008). Accordingly, the biodegradable paper substrate (substrate) and cellulose acetate (coating layer) are both biodegradable and compostable.
Sebastian et al. do not disclose a thickness of the coating layer. Sebastian et al. do not disclose the coating layer having a glass transition temperature (Tg) of at least 140 C.
Yao et al. disclose a barrier film comprising cellulose acetate with thickness of 10 mils or less (see paragraph 0018). Further, Yao et al. disclose the thickness of the film can be selected based on a variety of factors such as barrier effectiveness, cost, materials used and performance characteristics such as transparency and flexibility (see paragraph 0018).
Therefore, as taught by Yao et al., it would have been obvious to one of ordinary skill in the art to use thickness of coating layer including that presently claimed depending on desired barrier effectiveness, cost, materials used and performance characteristics such as transparency and flexibility in Sebastian et al., and thereby arrive at the claimed invention.
Sebastian et al. in view of Yao et al. do not disclose the coating layer having a glass transition temperature (Tg) of at least 140 C.
Oya discloses a cellulose acylate film having low moisture permeability (see paragraph 0016). The cellulose acylate film comprises cellulose acylate and optionally additives (see paragraph 0065). That is, cellulose acylate film can only comprise cellulose acylate. The cellulose acylate can be cellulose acetate hexylcarbamate having glass transition temperature (Tg) of 183 C (see Table 2). Given that the cellulose acylate film comprises only cellulose acylate, the cellulose acylate film has glass transition temperature (Tg) of 183 C.
In light of motivation for using cellulose acetate hexylcarbamate having a glass transition temperature of 183 C disclosed by Oya as described above, it therefore would have been obvious to one of ordinary skill in the art to use cellulose acetate hexylcarbamate of Oya as the cellulose acetate in Sebastian et al. in view of Yao et al. in order to provide low moisture permeability, and thereby arrive at the claimed invention.
Accordingly, Sebastian et al. in view of Yao et al. and Oya disclose the coating layer as presently claimed. Given that Sebastian et al. in view of Yao et al. and Oya disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Sebastian et al. in view of Yao et al. and Oya is biodegradable.
Alternatively, Gruber et al. disclose a compostable multilayer structure comprising a first block reducing layer, a core layer comprising lactic acid-residue containing polymer and a second block reducing layer (see Abstract). The block reducing layer comprises a high glass temperature polymeric additive having Tg greater than 50 C for reducing blocking, wherein the high glass temperature polymeric additive can be cellulose acetate (see col. 15, lines 11-23). The high Tg polymeric additives are biodegradable (see col. 15, lines 17-19). The reduction of blocking provide increased flexibility, tear resistance and puncture resistance (see col. 2, lines 17-25).
In light of motivation for using high glass temperature polymeric additive such as cellulose acetate having a glass transition temperature of greater than 50 C disclosed by Gruber et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use high glass temperature polymeric additive such as cellulose acetate having a glass transition temperature of greater than 50 C of Gruber et al. as the cellulose acetate in Sebastian et al. in view of Yao et al. in order to reduce blocking and provide increased flexibility, tear resistance and puncture resistance, and thereby arrive at the claimed invention.
Accordingly, Sebastian et al. in view of Yao et al. and Gruber et al. disclose the coating layer as presently claimed. Given that Sebastian et al. in view of Yao et al. and Gruber et al. disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Sebastian et al. in view of Yao et al. and Gruber et al. is biodegradable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (5,047,180).

Regarding claim 20, Steiner et al. disclose a composition or a dope consisting cellulose ester, solvent and non-solvent, wherein the composition contains no plasticizer, solid level of up to 14 wt% cellulose ester and cellulose ester having degree of substitution of 2.0 to 2.9 (see col. 4, lines 27-36 and col. 4, lines 55-57). The cellulose ester having degree of substitution of 2.0 reads on cellulose diacetate. The non-solvent is a liquid in which cellulose ester will not dissolve, i.e. non-solvent is processing aid (see col. 4, lines 1-3). 
Steiner et al. disclose the viscosity of dope can be controlled by varying solid level, temperature of the dope or viscosity modifying additives (see col. 4, lines 42-47). If the dope is too thin, it will form good spherical droplets, however the droplets will flatten upon impact and if dope is too thick, the dope may not readily form a suitable mist of droplets or if the droplets do form, they will be too viscous to form spheres while dropping (see col. 4, lines 47-54). 
Therefore, as taught by Steiner et al., it would have been obvious to one of ordinary skill in the art to use viscosity including presently claimed by varying solid level, temperature of dope or viscosity modifying agent in order to get desired spherical shape of droplet, and thereby arrive at the claimed invention.
While there is no disclosure that the composition or dope is a cellulose acetate coating formulation as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a cellulose acetate coating formulation, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition or dope and further that the prior art structure which is a composition or dope identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In light of the overlap between the claimed coating formulation and that disclosed by Steiner et al., it would have been obvious to one of ordinary skill in the art to use a coating formulation that is both disclosed by Steiner et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that Claim 20 has been amended to specify that the formulation “consists of” specific components. These components exclude propylene glycol, which is required by Kloos to form the pores of Kloos and is a large proportion of the formulation used in Example 1. These pores are necessary for the use described by Kloos: ink retention. See Kloos, 4:57-64 and 7:25-32.
However, Kloos disclose the non-solvents are capable of causing the polymer in the polymeric dope solution to aggregate, i.e. non-solvent is processing aid (see col. 4, lines 57-58). The non-solvent can be propylene glycol (see col. 4, lines 63-64). That is, propylene glycol is processing aid. Accordingly, Kloos meets claim 20.

Applicants argue that without conceding to the propriety of the rejection and to expedite prosecution, Applicant has amended independent claim 20 to specify the limited components in the formulation. Steiner’s composition of a dope requires a non-solvent, used to form the microbeads. See Claim 1. The formulation of claim 20 excludes a non-solvent by virtue of the “consisting of’ language.
However, Steiner disclose that the non-solvent is a liquid in which cellulose ester will not dissolve, i.e. non-solvent is processing aid (see col. 4, lines 1-3). Accordingly, Steiner meets claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787